SEE, Justice
(concurring in part and dissenting in part).
I concur in affirming the judgment of the trial court as to the negligence and the wantonness claims of the plaintiffs, Nell Beauchamp and Myrtice Srygley, and as to the amount of the compensatory damages awarded them. However, I dissent from the affirmance of the trial court’s holding that the conduct of the defendant, SCI Alabama Funeral Services, Inc., satisfies the elements of the tort of outrage. I also dissent from the affirmance of the punitive-damages award, which I consider to be excessive.